November 30, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. 2009/0317600 A1).

    PNG
    media_image1.png
    239
    463
    media_image1.png
    Greyscale

As for claim 1, Lee teaches a seat assembly, comprising: a fabric component 1 having a seat surface; a frame including an inner segment 2 directly molded to the fabric component 1, wherein the interior segment extends from an mid-segment 3 that has a greater flexural resistance than the inner segment 2 (see specification in paragraph [0042] where it reads “The inner frame 2 is flexible and molded to wrap the circumferential portion of the elastic fabric 1” and paragraph [0043] where it reads “The outer frame 3 is inflexible”).
As for claim 2, Lee teaches that the fabric component is at least partially surrounded by the frame.
As for claim 3, Lee teaches that the fabric component is configured to extend across the frame in a tensioned state.
As for claims 5 and 9-12, Lee teaches that a skirt 24 is configured to be molded to the fabric component 1, the skirt having a lower flexural resistance than the frame since it is part of inner segment 2 which has already been identified above has being flexible; wherein the skirt 24 extends along at least a portion of a periphery of the seat member; wherein the skirt is coupled to an inner segment 2 of the frame; wherein the inner segment 2 of the frame member has a flexural resistance that is greater than a flexural resistance of the skirt.
As for claim 17, Lee teaches that the skirt decreases in thickness between an interior edge and the frame (see annotated Fig. 2 above).

Claims  9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffield (U.S. Patent No.  6,511,562 B1).
 
    PNG
    media_image2.png
    143
    220
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    111
    226
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    125
    164
    media_image4.png
    Greyscale

As for claims 1, 5, and 9, Coffield teaches a seat assembly, comprising: a seat member 18; a frame 100a; and a skirt 12 integrally formed with the frame and the seat member 18 and molded to the fabric component.
As for claim 2, Coffield teaches that the fabric component is at least partially surrounded by the frame, since the bulbous end of the skirt 12 is inserted inside the channel 102, the frame partially surrounds the fabric component.
As for claim 3, Coffield teaches that the fabric component is configured to extend across the frame in a tensioned state.
As for claim 10, Coffield teaches that the skirt 12 extends along at least a portion of a periphery of the seat member.
As for claim 11, Coffield teaches that the skirt is coupled to an inner segment 102 of the frame.

    PNG
    media_image5.png
    221
    384
    media_image5.png
    Greyscale


Claims 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomen et al (U.S. Patent Application Publication No. 2021/0353067 A1).
  
    PNG
    media_image6.png
    132
    238
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    110
    242
    media_image7.png
    Greyscale

As for claim 9, Oomen et al teach a seat assembly, comprising: a seat member 24; a frame 26; and a skirt 42 integrally formed with the frame 26 and the seat member 24.
As for claim 10, Oomen et al teach that the skirt 42 extends along at least a portion of a periphery of the seat member 24.
As for claims 11-12, Oomen et al teach that the skirt 42 is coupled to an inner segment of the frame; wherein the inner segment of the frame member 26 has a flexural resistance that is greater than a flexural resistance of the skirt.
As for claim 16, Oomen et al teach that the skirt 42 includes a plurality of undulations 40 therealong.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 20090317600 A1) or Coffield (U.S. Patent No.  6,511,562 B1) in view of Jung (U.S. Patent No. 8,616,655 B2). 
Lee and Coffield teach the structure substantially as claimed but does not teach that the fabric component is at least partially composed of a resin material.


    PNG
    media_image8.png
    130
    246
    media_image8.png
    Greyscale

However, Jung teaches a similar seat assembly that has a fabric component 100 that is at least partially composed of a resin material, since the type of material is dependent on the manufacturer.  However, the use of resin fabrics, such as the one used by Jung, will reduce the wear and tear on the fabric as well as provides good soil repellency and can be easily  washed for easy removal of soil.
As for claim 6, Lee teaches that the skirt is at least partially composed of a material having a melting temperature that is greater than a melting temperature of the material of the fabric component, since skirt is made from a lamination molding process.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable Coffield (U.S. Patent No.  6,511,562 B1) in view of Coffield et al (U.S. Patent No. 7,021,718 B2).
Lee teaches the structure substantially as claimed but does not teach that the skirt includes a plurality of gaps therealong.

    PNG
    media_image9.png
    199
    345
    media_image9.png
    Greyscale

	However, Coffield (U.S. Patent No.  6,511,562 B1)teaches the concept of providing gaps 30 of a similar skirt structure in a seat assembly.  It would have been obvious to modify the skirt, as taught by Coffield (U.S. Patent No.  6,511,562 B1), to include a plurality of gaps, as taught by Coffield et al, since it would provide the skirt with the desired flexibility

Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures. And concepts similar to those of the present invention 

Remarks

Applicant argues that “…..that Lee fails to teach an inner segment that is directly molded to the fabric component. Instead, Lee teaches that "the elastic fabric 1 is secured to the inner frame 2, 2A which is made of elastic glue.”
However, in the specification of Lee (U.S. Patent Application Publication No. 2009/0317600 A1) in paragraph [0025] it reads “The present invention has the following advantages: [0026] 1. The elastic fabric and the inner frame are connected by injection molding or lamination molding, and then integrally formed with the outer frame, so that the elastic fabric will not disengage from the inner frame nor be broken apart after a period of time”.  Therefore, when given the broadest reasonable interpretation, the “inner frame 2” of Lee, the structural equivalent to the  “inner segment” of the present invention, is directly molded to the fabric component.  Furthermore, it appears that Applicant’s representative i s contending that Lee teaches that the inner frame is glued to the fabric 1.  However, Lee only describes that the inner frame 2, 2A is made of “elastic glue”.  However, it is described as a “frame” and is obviously made of an elastomeric material that Lee characterizes as or suggests that it is acting as an “elastic glue” and not that it is a glue. 
Claim 9 is much broader than Claim 1 since it does not define that the “inner segment directly molded to the fabric component”.  Claim 9 only defines that the skirt is “integrally formed with the frame and the seat member.” .  The word “integral” is defined as:
 1 a: essential to completeness : CONSTITUENT
   c: formed as a unit with another part
2  : composed of constituent parts
3  : lacking nothing essential : ENTIRE
Again, when given the broadest reasonable interpretation, Lee, Coffield, and Oomen satisfy the limitation since all of the references are considered to teach that “the skirt is integrally formed with the frame and the seat member.”


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636